 1   John W. Dillon (Bar No. 296788)
     Gatzke Dillon & Ballance LLP
 2
     2762 Gateway Road
 3   Carlsbad, California 92009
     Telephone: (760) 431-9501
 4
     Facsimile: (760) 431-9512
 5   E-mail: jdillon@gdandb.com
 6
     Attorney for Plaintiffs
 7

 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10

11   MATTHEW JONES; THOMAS FURRH;                       Case No.: 3:19-cv-01226-L-AHG
     KYLE YAMAMOTO; PWGG, L.P. (d.b.a.
12   POWAY WEAPONS AND GEAR and                         Hon. M. James Lorenz and Magistrate
13   PWG RANGE); NORTH COUNTY                           Judge Allison H. Goddard
     SHOOTING CENTER, INC.; BEEBE
14   FAMILY ARMS AND MUNITIONS LLC                      DECLARATION OF MATTHEW
15   (d.b.a. BFAM and BEEBE FAMILY                      JONES IN SUPPORT OF
     ARMS AND MUNITIONS); FIREARMS                      PLAINTIFFS’ MOTION FOR
16   POLICY COALITION, INC.; FIREARMS                   PRELIMINARY INJUNCTION
17   POLICY FOUNDATION; CALIFORNIA
     GUN RIGHTS FOUNDATION (formerly,
18   THE CALGUNS FOUNDATION); and                       Complaint Filed: July 1, 2019
19   SECOND AMENDMENT                                   Second Amended Complaint Filed:
     FOUNDATION,                                        November 8, 2019
20

21
                                          Plaintiffs,    Date: Monday, December 16, 2019
     v.                                                  Time: 10:30 a.m.
22                                                       Courtroom: Dept. 5B (5th Floor)
     XAVIER BECERRA, in his official
23
     capacity as Attorney General of the                 No oral argument should be heard
24   State of California, et al.,                        unless ordered by the Court
25                                      Defendants.
26

27

28
                   DECLARATION OF MATTHEW JONES IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
 1   I, Matthew Jones, declare as follows:
 2
           1.     I have personal knowledge of the facts stated herein and, if called as a
 3

 4
     witness, could and would competently testify to such facts.

 5         2.     I am a 20-year-old resident of Santee, California. I do not have any
 6
     criminal history, nor am I a member of the armed services or law enforcement.
 7

 8         3.     I do not have a California hunter’s licence issued by the Department of

 9   Fish and Wildlife. I have no interest in hunting.
10
           4.     I do not currently own any firearms. However, I would like to purchase a
11

12   firearm for self-defense and other lawful purposes.

13         5.     On April 23, 2019, I went to AO Sword, a gun shop in El Cajon,
14
     California, to buy a firearm for self-defense and other lawful purposes. I said to the
15

16   employee behind the counter I wanted to buy a gun; and he asked me if I was 21 years

17   old. I told him I was 20 years old.
18
           6.     Once I told the employee that I was 20, he informed me that due to my
19

20   age, he would not be able to sell me any type of firearm. He said this was not a store
21   policy, but rather a requirement under state law that recently increased the minimum
22
     purchasing age for firearms to 21. Because I was prohibited from purchasing any kind
23

24   of firearm, I left the shop.
25         7.     I wanted to buy a gun for self-defense and other lawful purposes, but was
26
     prevented from doing so because of the California law. As a result, I was denied the
27

28   ability to exercise my Second Amendment rights, including my right to purchase, use,
                                                      2
                    DECLARATION OF MATTHEW JONES IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
 1   and retain a firearm for self-defense and other lawful purposes.                    This unlawful
 2
     prohibition and infringement on my Second Amendment rights will continue until I
 3

 4
     am 21 years old. But for the California law, I would have purchased a firearm.

 5   However, due solely to my age, I cannot purchase a firearm without fear of being
 6
     criminally prosecuted for violating the law.
 7

 8         8.     I have no interest in purchasing a firearm in order to hunt; I do not have a

 9   valid, unexpired hunting license issued by the California Department of Fish and
10
     Wildlife; and have no need for or interest in attending a hunter’s safety course or
11

12   paying unnecessary and burdensome fees associated with these classes and licenses. I

13   am also not an active or retired peace officer or federal officer, nor am I a current or
14
     retired member of the armed forces. However, I am old enough to serve in the U.S.
15

16   armed forces and vote.

17         I declare under penalty of perjury that the foregoing is true and correct.
18
     Executed within the United States on September__, 2019.
19

20
                                                 __________________________________
21                                                    Matthew Jones
22

23

24

25

26

27

28
                                                     3
                   DECLARATION OF MATTHEW JONES IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
